DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3, 5, 7-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see Arguments/Remarks pages 6-9, filed 01/19/2022, with respect to independent claim 1 (and thereby dependent claims 3, 5, 7-12 and 14-19), as amended, have been fully considered and are persuasive. The examiner’s reasons for allowance of independent claim 1 are the same as those set forth in that response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/26/2022